DETAILED ACTION
The following claims are pending in this office action: 1-7, 10-13, 15, and 19-21
The following claims are amended: 1, 10, 15
The following claim is new: -
The following claims are cancelled: 8-9, 14, and 16-18
Claims 1-7, 10-13, 15, and 19-21 are rejected. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.

RESPONSE TO ARGUMENTS
Applicant’s arguments filed in the amendment filed 12/03/2021 have been fully considered but are they are not persuasive, and are moot in view of new grounds of rejection.  The reasons are set forth below.
Applicant asserts that Brown does not disclose “causing transmission of the encapsulated message and the encapsulated set of hash values to a security server” and “receiving the encrypted message on a security server”.  Applicant explains:
In contrast, Brown discloses a second intermediate server that may operate as a proxy for establishing TLS connection and performing encryption operations.  See Brown Para. 0080.  In this mode of Id. (See also Brown Para. 0079 - TLS is a communication intensive protocol and that cryptographic operations are processor intensive).  Thus the secondary intermediate server of Brown is not the equivalent of the security server…

The security server of Claim 1 receives encapsulated messages, hash values, and encrypted messages rather than performing the encapsulation and encryption operations itself.  Stated differently, the intermediate server of Brown serves as a proxy for performing processor intensive encryption, whereas the security server of Claim 1 is an intermediary configured to receive already encrypted data, verify message data and, upon verification, transmit data to a recipient device.  

Furthermore, the Applicant asserts Uprti does not transmission using the zero knowledge communication protocol recited in the amended claims.  Applicant explains:
As noted, Upretia takes the original signal and adds noise to each original signal and then transmits the original signal with noise data.  Uperti does not send noise data before and after the encrypted message – it sends the noise data with the original signal.  

…(instead of) as described in Upreti, the present claim language is directed to an unconditional anonymity protocol to prevent an eavesdropper from being able to determine who is sending and who is receiving any given communication… 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The limitation “causing transmission of the encapsulated message and the encapsulated set of hash values to a security server” is within the scope and content of the prior art as disclosed by Brown.  A message and a set of hash values transmitted over a network is taught by Shockley (see Shockley para. 0159: a message and an associated ID (a hash) is sent over a network).  Brown teaches that data sent over a network, such between a browser and a web server, use a HTTPS protocol, and that the TLS protocol is 
The amended limitations “using a zero knowledge communication protocol, wherein the zero knowledge communication protocol comprises both: causing constant transmission of data before and after transmitting the encapsulated message and the encapsulated set of hash values; and use of an unconditional anonymity protocol to prevent an eavesdropper from being able to determine who is sending and receiving any given communication” are disclosed by Brown in view of Upreti.  As taught by the rejection in claim 1, Brown discloses constant transmission of an encapsulated message and an encapsulated set of hash values (see Brown, para. 0002 and para. 0122).  Upreti teaches transmission of data where noise data is added to the original message (see para. 0052, and elements 409, 411, and 413 of Fig. 4).  The transmissions are time multiplexed [see para. 0048]. Time-division multiplexing refers to where two or more messages are simultaneously transmitted on a signal channel by switching time slots 
In considering the prior art references as a whole, there is no substantive difference between the claim limitations at issue and the prior art.  The Applicant asserts that the second intermediate server operates as a proxy, and so is not the equivalent of the security server.  To contrast a proxy described in Brown, and a security server, Applicant explains the function of Brown is to relieve the intensive stress of a client implementing a TLS connection on its own.  However, that is merely one purpose of the second intermediate server, and use of the TLS server.  Para. 0002 specifically states that “there is often a need to secure data that is sent between servers and clients.  A secure communications protocol such as the Transport Layer Security (TLS) protocol maybe used to encrypt data between servers and clients to provide confidentiality”.  This is precisely the function of the second intermediate server.  Thus the second intermediate server operates both as a proxy, as well as a security server.  In addition, Song et al. (US 2019/0372937) teaches the same limitations and is mapped instead in order better clarify the boundaries of the prior art.  The Applicant also asserts that the security server of the instant application “receives in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004).  There is no limitation that the security server does not perform encapsulation and encryption.  If such a limitation is of value in overcoming the prior art, and supported by the disclosure, applicant is encouraged to include said limitation.  
The Applicant also asserts that Uperti “takes the original signal and adds noise to each original signal and then transmits the original signal with noise data”. Instead of “send[ing] noise data before and after the encrypted message – it sends the noise data with the original signal”.  However, this appears to mischaracterize how Upreti adds the noise to the signals.  It does not simply mix the noise data with the original signal and send it.  If it did so, it would be impossible to distinguish the noise data from the signal data.  Instead, noise data is added.  Then after an agreed period of time, the signal starts.  This is followed by signal, then more noise, and then more signal.  See para. 0064.  As there is a spacing, padding, or phase shift parameter that is passed for determining the spacing between the signal and noise, it is impossible that the encrypted message is contiguous with a second encrypted message.  This is best illustrated using Fig. 8 of Uperti.  From the start to the beginning of the signal, there is a period, represented by 811, that is pure noise: constant transmission of [noise] data before the encrypted message.  Then from there to the last bit of signal 809 is where the message is sent: transmitting the message.  From the end of 809, to the beginning of next signal, including segment 805, is where next segment of noise is sent: constant transmission of [noise] data after the encrypted message.  



    PNG
    media_image1.png
    513
    1041
    media_image1.png
    Greyscale







The applicant also asserts that Upreti does not teach an unconditional anonymity protocol to prevent an eavesdropper from being able to determine who is sending and who is receiving any given communication.  However, Upreti teaches that the noise masks the signal.  Thus it masks any information conveyed by the signal to an eavesdropper, and an eavesdropper would be unable who is sending and who is receiving any given information.  Again, claims are interpreted in light of the specification, but do not import all the limitations of the specification.  If the Applicant believes there is anything specific in the specification that differentiates how the unconditional anonymity protocol described is functionally different from the protocol of using the noise to mask the signal data, Applicant is encouraged to include it in the claims.  In addition, Verzun is mapped below to more directly address the amendment.  As explained above, and in the 103 rejection below, Shockley, Brown, Upreti, Song, and Verzun closely fits the limitations described by the applicant so that there is no substantive difference between the claim limitation at issue and the prior art.  
A person of ordinary skill in the in the pertinent art would have been able to use and combine Shockley, Brown, and Upreti.  If the only facts of record pertaining to the level of skill in the art are found within the prior art of record, the court has held that an invention may be held to have been obvious without a specific finding of a particular level of skill where the prior art itself reflects an appropriate level. Chore-Time Equipment, Inc. v. Cumberland Corp., 713 F.2d 774, 218 USPQ 673 (Fed. Cir. 1983). See also 
The Applicant has not provided any objective indicia of nonobviousness in the record to be considered, and it is assumed that there are no secondary considerations supporting nonobviousness.
In conclusion, the Applicant’s arguments are not persuasive.  The Graham factors, as analyzed above, support a finding that the claims are within the metes and bounds possessed by the public.  
   Claim Objections
Claims 1 and 15 are objected to because of the following informalities:
Claims 1 recites the limitation “the secret key associated” (claim 1, ln. 24).  This limitation appears to lack what the secret key is associated with.  Examiner suggests replacing “a secret key associated” with “a secret key associated with a sender of the encrypted message” to conform to similar language used in claim 15.
Claims 15 recites the limitation “receiving an encrypted” (claim 1, ln. 5).  This limitation appears to lack what is encrypted.  Examiner suggests replacing “an encrypted” with “an encrypted message” to conform to similar language used in prior versions of this claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 10-13, 15, and 19-21
Claims 1-7, and 10-13 recites the limitation “de-encapsulating… a plurality of hash values” (claim 1, ln. 21; claim 10, ln. 22). It is unclear if “a plurality of hash values” is referring to the prior instance of “an encapsulated set of hash values” (claim 1, ln. 12-13; claim 10, ln. 14) or if it is a new instance of a plurality of encapsulated hash values.   If “de-encapsulating… a plurality of hash values” is referring the earlier instance of “an encapsulated set of hash values” examiner suggests changing the limitation to “the encapsulated set of hash values”.  
Claims 15, and 19-21 recites the limitation “de-encapsulating… a plurality of hash values” (claim 15, ln. 6). It is unclear if “an encapsulated set of hash values” (claim 15, ln. 29-30) is referring to this limitation of “de-encapsulating… a plurality of hash values” or if it is a new instance of a plurality of encapsulated hash values.   If “an encapsulated set of hash values” is referring to this limitation of “de-encapsulating… a plurality of hash values” examiner suggests changing the limitation to “an encapsulated set of hash values”, and the later instance to “the encapsulated set of hash values”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 10-11, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shockley et al. (US Pub. 2020/0186506) (hereinafter “Shockley”) in view of Brown et al. (US Pub. 2008/0022374) (hereinafter “Brown”) in view of Song et al. (US Pub. 2019/0372937) (hereinafter “Song”)  in view of Upreti et al. (US Pub. 2020/0052895) (hereinafter “Upreti”) and in view of Verzun et al. (US Pub. 2018/0241727) (hereinafter “Verzun”).

([Shockley, para. 0057] The device has one or more processors and a memory connected by a system bus with communication interfaces and components configured to receive input)
 receiving an initial message; ([Shockley, para. 0057; para. 0053] data transmissions [such as messages] may be received by a device.)
generating a plurality of hash values for the initial message; ([Shockley, para. 0158] a hash can be computed by the storage server device from the raw input of the data.  Another hash can be generated from an encrypted version of the data.  Both hash functions may be used.)
digitally signing the initial message and the plurality of hash values using one or more certificates to generate a signed message and a set of signed hash values; ([Shockley, para. 0149; para. 0159; para 0156] any device within the system can initiate the attestation request [or the digital signing of the message/hash.]  When an attestation request is received, the storage server device then sends the message and the associated ID [the hash] for attestation [or signing] using certificates.  The result is a signed certificate signifying the attestation to the source data [a signed message], and a signed certificate associated with the corresponding IDs [a set of signed hash values]) 
encrypting the signed message and the set of signed hash values using a random secret key to generate an encrypted message and a set of encrypted hash values; ([Shockley, para. 0160] the attestation process encrypts the whole document/file [the signed message and the signed hash values] with its private key, which is a random secret key)  
	decrypting the encrypted message and the plurality of hash values using a secret key associated with a sender of the encrypted message to generate a decrypted message; ([Shockley, para. 0106-0107; para. 0104; para. 0096; para. 0148] the recipient device receives the encrypted data and has a recipient private [or secret]  key to decrypt it.  The recipient public key associated with the sender as a “recipient based re-keying key” is sent by the sender to the storage server device that is a combination of the sender private key and the recipient public key to encode the data.  As the recipient public key is associated with the sender, the corresponding private key of the key pair is associated with the sender.  The data can include the computed hashes.)
verify at least one digital signature for the decrypted message and the plurality of hash values; ([Shockley, para. 0149; para. 0148] the signed certificate allows the recipient to verify that data has been attested to [or verified] by the attestation server.  The data can include computed hashes.)
verify the plurality of hash values, and ([Shockley, para. 0160; para. 0162] the signed certificate and hash can be received, decrypted and any device may compare their own computation of the hash [and additional hashes – see para. 0116 – a plurality of data and para. 0148 – a plurality of hashes from the data] from the source data and conform with the data has not been tampered with)
process the decrypted message to produce a processed message for transmission to the recipient device.  ([Shockley, para. 0107; para. 0118] the recipient device may process the decrypted source data in any way configured or desired.  One configuration is to process the data for transmission to a second recipient device.)
Shockley does not clearly teach encapsulating the encrypted message and the set of encrypted hash values using at least one encapsulation protocol to create an encapsulated message and an encapsulated set of hash values; causing transmission of the encapsulated message and the encapsulated set of hash values to a security server; receive the encrypted message on the security server; de-encapsulate the encrypted message and a plurality of hash values associated with the encrypted message; using a zero knowledge communication protocol, wherein the zero knowledge communication protocol comprises both: causing constant transmission of data before and after transmitting the encapsulated message and the encrypted set of hash values; and use of an unconditional anonymity protocol to prevent an eavesdropper from being able to determine who is sending and who is receiving any given communication.
However, Brown teaches encapsulating [the encrypted] message [and the set of encrypted hash values] using at least one encapsulation protocol to create an encapsulated message [and an encapsulated set of hash values]; ([Brown, para. 0002; 0077] TLS, a communication protocol used to encapsulate data that is sent across a network is disclosed.  The data sent across a network as an encrypted messaged and a set of encrypted hash values was taught by Shockley above [see para. 0159 of Shockley].  As all application layer contents are encapsulated, the encapsulated message and set of hash values are both encapsulated.  Alternatively, Brown also teaches data sent over the network comprises of an encrypted message and a set of encrypted hash values [see para. 0122 of Brown])
causing transmission of the encapsulated message [and the encapsulated set of hash values] to a security server; ([Brown, para. 0074; 0124] Transport Layer Security, Secure Sockets Layer, and Private Communications Transport, communication protocols that encapsulate data and transmit it over an untrusted network are disclosed.  Once a secure connection is established by the device using the encapsulation communication protocol, the data is transmitted. [Para. 0080] The data is transmitted to a second server – an intermediate server to establish a Transport Layer Security connection with the destination server on its behalf – a security server as the TLS protocol is a secure communications protocol for security between two parties [see para. 0074, and para. 0002].  A set of hash values sent with the message was taught by para. 0159 of Shockley above.  As all application layer contents are encapsulated, the encapsulated message and set of hash values are both encapsulated)
receive the encrypted message on the security server; ([Brown, para. 0124] data is received by the second server.  [Para. 0055] in an embodiment this data is an encrypted message, encrypted using symmetric encryption by a secret key such as DES or triple DES)
there is a need to secure data sent across an unsecured network.  TLS may be used to provide confidentiality to the user.  (Brown, para. 0002)
Shockley in view of Brown does not clearly teach de-encapsulate the encrypted message and a plurality of hash values associated with the encrypted message; using a zero knowledge communication protocol, wherein the zero knowledge communication protocol comprises both: causing constant transmission of data before and after transmitting the encapsulated message and the encrypted set of hash values; and use of an unconditional anonymity protocol to prevent an eavesdropper from being able to determine who is sending and who is receiving any given communication. (However, see para. 0112 and 0122: the intermediate server will decrypt and decompress [de-encapsulate] the data [including the encrypted message – see para. 0055 and a plurality of hashes – see para. 0112] that it receives)
However, Song teaches de-encapsulate the [encrypted] message [and a plurality of hash values associated with the encrypted message].  ([Song, para. 0067] device traffic [the encrypted message and a plurality of hash values associated with the encrypted message] may be transmitted to secure socket on a middle box of a VPN client [a security server], and de-encapsulate the traffic.  The data sent across a network as an encrypted message and a set of encrypted hash values was taught by Shockley above [see para. 0106 and para. 0148 of Shockley])  
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Shockley in view of Brown with the such a system improves functioning of computing devices by redirecting network traffic of a computing device to a network client (e.g., a VPN client) where the network traffic may be inspected (verified) and improve the field of malware protection.  (Song, para. 0109)
Shockley in view of Brown, and Song does not clearly teach using a zero knowledge communication protocol, wherein the zero knowledge communication protocol comprises both: causing constant transmission of data before and after transmitting the encapsulated message and the encrypted set of hash values; and use of an unconditional anonymity protocol to prevent an eavesdropper from being able to determine who is sending and who is receiving any given communication.  
However, Upreti teaches using a zero knowledge communication protocol, wherein the zero knowledge communication protocol comprises: causing constant transmission of data before and after transmitting the encapsulated message [and the encrypted set of hash values]. ([Upreti, para. 0039; 0052; Fig. 4] each channel or a sufficient number of channels will phase-shift the signal within a noise data envelope by a unique amount, and different noise data is added to respective copies of the original signal.  [Para. 0064; Fig.8] The noise data is constant and transmitted before and after the transmission of data as the data is phase shift, spaced, or padded to accommodate a communication that consists of noise data without the message data before and after the message data.  The message data as the encrypted message and the encrypted set of hash values was taught by para. 0159 of Shockley above)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Shockley in view of Brown and Song with the teachings of Upreti to include using a zero knowledge communication protocol, wherein the zero knowledge communication protocol comprises: causing constant transmission of data before and after transmitting the encapsulated message and the encrypted set of hash values.  One of ordinary skill in the the signal message will be well hidden amongst the noise in any given channel.  When received the message can be later reconstituted. (Upreti, para. 0020)
Upreti does not clearly teach use of an unconditional anonymity protocol to prevent an eavesdropper from being able to determine who is sending and who is receiving any given communication.  (However, see Upreti, para. 0069; Fig 5: over all the channels, the output message closely resembles a Gaussian distribution for the noise data.  The histogram shows that the amount of noise data is greater than the signal data, and thus effectively masks the signal within any given cipher, such that any eavesdropper would be unable to determine who is sending and who is receiving any given communication)
However, Verzun teaches use of an unconditional anonymity protocol to prevent an eavesdropper from being able to determine who is sending and who is receiving any given communication. ([Verzun, para. 0418; para. 0413; para. 1028; and para. 1276] a data packet that passes through an SDNP cloud [an unconditional anonymity protocol] is scrambled or encrypted and junk may be added to the packet [i.e. in the manner taught by Upreti] to provide anonymous communications [to prevent an eavesdropper from being able to determine who is sending and who is receiving any given communication])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Shockley in view of Brown, Song, and Upreti with the teachings of Verzun to include use of an unconditional anonymity protocol to prevent an eavesdropper from being able to determine who is sending and who is receiving any given communication.  One of ordinary skill in the art would have been motivated to make this modification because such a system, for example allows clients to not give out contact and personal information to potentially hostile devices, agents, or cyber-pirate devices.  (Verzun, para. 1277)

As per claim 2, Shockley in view of Brown, Song, Upreti and Verzun teaches claim 1.  
Shockley in view of Song, Upreti and Verzun does not clearly teach wherein a first hash value of the plurality of hash values is generated using a first hash protocol, and a second hash value of the plurality of hash values is generated using a second hash protocol different from the first hash protocol.  
However, Brown teaches wherein a first hash value of the plurality of hash values is generated using a first hash protocol, and a second hash value of the plurality of hash values is generated using a second hash protocol different from the first hash protocol. ([Brown, para 0112] the data to be signed comprises one or more hashes of messages.  For example, it comprise one hash generated using one hashing algorithm, and multiple hashes generated using different hashing algorithms)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Shockley, Song, Upreti and Verzun with the teachings of Brown to include wherein a first hash value of the plurality of hash values is generated using a first hash protocol, and a second hash value of the plurality of hash values is generated using a second hash protocol different from the first hash protocol. One of ordinary skill in the art would have been motivated to make this modification because if the digests [hashes] of the received message do not match, that suggests that the message was changed.  By including multiple hashes the integrity of the message can be more securely maintained. (Brown, para. 0063)

As per claim 6, Shockley in view of Brown, Song, Upreti and Verzun teaches claim 1.  
Shockley in view of Song, Upreti and Verzun does not clearly teach wherein the at least one encryption technique comprises a one-time pad encryption scheme that uses a one-time shared key.  
However, Brown teaches wherein the at least one encryption technique comprises a one-time pad encryption scheme that uses a one-time shared key. ([Brown, para. 0062] In some encoding techniques, a one-time session key [the plaintext pared with a random secret key or one-time pad] is generated and used to encrypt the body of the message, typically with a symmetric encryption [shared key for encryption and decryption] technique)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Shockley, Song, Upreti, and Verzun with the teachings of Brown to include wherein the at least one encryption technique comprises a one-time pad encryption scheme that uses a one-time shared key.  One of ordinary skill in the art would have been motivated to make this modification because in this way, the confidentiality of messages can be maintained, and only the recipient’s key may be used to facilitate successful decryption for the item as it is used only for a single time. (Brown, para. 0063)

As per claim 7, Shockley in view of Brown, Song, Upreti and Verzun teaches claim 1.  
Shockley in view of Song, Upreti and Verzun does not clearly teach wherein the at least one encapsulation protocol comprises a tunneling protocol.  
However, Brown teaches wherein the at least one encapsulation protocol comprises a tunneling protocol.  ([Brown, para. 0002; para 0074] a secure communications protocol, such as TLS, is SSL and PCT are tunneling protocols that allow data to be transferred across an untrusted network)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine the teachings of Shockley Brown, Song, Upreti and Verzun for the same reasons as disclosed above.

As per claim 10, this claim recites a communication system, comprising a non-transitory computer readable medium to store instructions and one or more processors configured to execute instruction stored on the one or more non-transitory machine-readable mediums disclosed in claim 1, wherein the 

As per claim 11, the claim language is identical or substantially similar to that of claim 2. Therefore, it is rejected under the same rationale applied to claim 2.

As per claim 13, the claim language is identical or substantially similar to that of claim 6. Therefore, it is rejected under the same rationale applied to claim 6.

As per claim 15, Shockley teaches one or more non-transitory machine-readable mediums encoding instructions that when executed by one or more processors cause a process to be carried out for securely communicating data, the process comprising: ([Shockley, para. 0057] The device has one or more processors and a memory connected by a system bus with communication interfaces and components configured to receive input)
	receiving an encrypted message at a recipient device; ([Shockley, para. 0071; Fig. 3] the source data is sent to the recipient device)
	decrypting the encrypted message and the plurality of hash values using a secret key associated with a sender of the encrypted message to generate a decrypted message; ([Shockley, para. 0107; para. 0104; para. 0096; para. 0148] the recipient device has the encrypted data and recipient private [or secret]  key to decrypt it.  The recipient public key is associated with the sender as a “recipient based re-keying key” is sent by the sender to the storage server device that is a combination of the sender private key and the recipient public key to encode the data.  As the recipient public key is associated with the sender, the corresponding private key of the key pair is associated with the sender.  The data can include the computed hashes)
	verifying at least one digital signature for the decrypted message and the plurality of hash values; ([Shockley, para. 0149; para. 0148] the signed certificate allows the recipient to verify that data has been attested to [or verified] by the attestation server.  The data can include computed hashes)
verifying the plurality of hash values; ([Shockley, para. 0160; para. 0162] the signed certificate and hash can be received, decrypted and compare their own computation of the hash [and additional hashes] from the source data and conform with the data has not been tampered with.])
processing the decrypted message to produce a processed message for transmission to the recipient device; and ([Shockley, para. 0107; para. 0118] the recipient device may process the decrypted source data in any way configured or desired.  One configuration is to process the data for transmission to a second recipient device.)
causing transmission of the processed message to the recipient device over an untrusted network.  ([Shockley, para. 0118; para. 0119] the processed message is transmitted to the second recipient device. An example is a report that is prepared based on a decrypted transaction information and sent to a final regulatory device where the final regulatory device must still further decrypt the identity information associated with the report, and in that way, actors in the untrusted network does not have access to the identity information within the report.)
wherein processing the decrypted message to produce the processed message for transmission to the recipient device comprises: ([Shockley, para. 0107; para. 0118] the recipient device may process the decrypted source data in any way configured or desired.  One configuration is to process the data for transmission to a second recipient device.)
generating a second plurality of hash values for the decrypted message; ([Shockley, para. 0121; para. 0158] the source data may comprise of two or more sets of data associated together, with one portion readable only by a first recipient, and another portion readable only by a second recipient.  A second hash may be computed for the second portion)
digitally signing the decrypted message and the second plurality of hash values using one or more certificates to generate a signed message and a set of signed hash values; [Shockley, para. 0149; para. 0159; para 0156] any device within the system can initiate the attestation request [or the digital signing of the message/hash.]  When an attestation request is received, the storage server device then sends the message and the associated ID [the hash] for attestation [or signing] using certificates.  The result is a signed certificate signifying the attestation to the source data [a signed message], and a signed certificate associated with the corresponding IDs [a set of signed hash values])
encrypting the signed message and the set of signed hash values using a secret key associated with the recipient device to produce an encrypted message and a set of encrypted hash values; ([Shockley, para. 0160] the attestation process encrypts the whole second document/file [the signed message and the signed hash values] with its private key)  
Shockley does not clearly teach encapsulating the encrypted message and the set of encrypted hash values using at least one encapsulation protocol to create an encapsulated message and an encapsulated set of hash values; causing transmission of the encapsulated message and the encapsulated set of hash values to the recipient device over the untrusted network; de-encapsulate the encrypted message and a plurality of hash values associated with the encrypted message; and using a zero knowledge communication protocol, wherein the zero knowledge communication protocol comprises both: causing constant transmission of data before and after transmitting the encapsulated message and the encrypted set of hash values; and use of an unconditional anonymity protocol to prevent an eavesdropper from being able to determine who is sending and who is receiving any given communication.
[the encrypted] message [and the set of encrypted hash values] using at least one encapsulation protocol to create an encapsulated message [and an encapsulated set of hash values]; ([Brown, para. 0002; 0077] TLS, a communication protocol used to encapsulate data that is sent across a network is disclosed.  The data sent across a network as an encrypted messaged and a set of encrypted hash values was taught by Shockley above [see para. 0159 of Shockley].  As all application layer contents are encapsulated, the encapsulated message and set of hash values are both encapsulated.  Alternatively, Brown also teaches data sent over the network comprises of an encrypted message and a set of encrypted hash values [see para. 0122 of Brown])
causing transmission of the encapsulated message and the encapsulated set of hash values to the recipient device over the untrusted network.  ([Brown, para. 0074; 0124] Transport Layer Security, Secure Sockets Layer, and Private Communications Transport, communication protocols that encapsulate data and transmit it over an untrusted network are disclosed.  Once a secure connection is established by the device using the encapsulation communication protocol, the data is transmitted. [Para. 0080] The data is transmitted to a recipient device.  A set of hash values sent with the message was taught by para. 0159 of Shockley above.  As all application layer contents are encapsulated, the encapsulated message and set of hash values are both encapsulated])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Shockley with the teachings of Brown to include encapsulating the encrypted message and the set of encrypted hash values using at least one encapsulation protocol to create an encapsulated message and an encapsulated set of hash values; causing transmission of the encapsulated message and the encapsulated set of hash values to a security server; receive the encrypted message on the security server.  One of ordinary skill in the art would have been motivated to make this modification because there is a need to secure data sent across an unsecured network.  TLS may be used to provide confidentiality to the user.  (Brown, para. 0002)
using a zero knowledge communication protocol, wherein the zero knowledge communication protocol comprises both: causing constant transmission of data before and after transmitting the encapsulated message and the encrypted set of hash values; and use of an unconditional anonymity protocol to prevent an eavesdropper from being able to determine who is sending and who is receiving any given communication. (However, see para. 0112 and 0122: the intermediate server will decrypt and decompress [de-encapsulate] the data [including the encrypted message – see para. 0055 and a plurality of hashes – see para. 0112] that it receives)
However, Song teaches de-encapsulate the [encrypted] message [and a plurality of hash values associated with the encrypted message].  ([Song, para. 0067] device traffic [the encrypted message and a plurality of hash values associated with the encrypted message] may be transmitted to secure socket on a middle box of a VPN client [a security server], and de-encapsulate the traffic.  The data sent across a network as an encrypted message and a set of encrypted hash values was taught by Shockley above [see para. 0106 and para. 0148 of Shockley])  
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Shockley in view of Brown with the teachings of Song to include de-encapsulate the encrypted message and a plurality of hash values associated with the encrypted message.  One of ordinary skill in the art would have been motivated to make this modification because such a system improves functioning of computing devices by redirecting network traffic of a computing device to a network client (e.g., a VPN client) where the network traffic may be inspected (verified) and improve the field of malware protection.  (Song, para. 0109)
Shockley in view of Brown, and Song does not clearly teach using a zero knowledge communication protocol, wherein the zero knowledge communication protocol comprises both: causing constant transmission of data before and after transmitting the encapsulated message and the encrypted set of hash values; and use of an unconditional anonymity protocol to prevent an eavesdropper from being able to determine who is sending and who is receiving any given communication.  
However, Upreti teaches using a zero knowledge communication protocol, wherein the zero knowledge communication protocol comprises: causing constant transmission of data before and after transmitting the encapsulated message [and the encrypted set of hash values]. ([Upreti, para. 0039; 0052; Fig. 4] each channel or a sufficient number of channels will phase-shift the signal within a noise data envelope by a unique amount, and different noise data is added to respective copies of the original signal.  [Para. 0064; Fig.8] The noise data is constant and transmitted before and after the transmission of data as the data is phase shift, spaced, or padded to accommodate a communication that consists of noise data without the message data before and after the message data.  The message data as the encrypted message and the encrypted set of hash values was taught by para. 0159 of Shockley above)
Shockley in view of Brown, Song, and Upreti does not clearly teach use of an unconditional anonymity protocol to prevent an eavesdropper from being able to determine who is sending and who is receiving any given communication.  (However, see Upreti, para. 0069; Fig 5: over all the channels, the output message closely resembles a Gaussian distribution for the noise data.  The histogram shows that the amount of noise data is greater than the signal data, and thus effectively masks the signal within any given cipher, such that any eavesdropper would be unable to determine who is sending and who is receiving any given communication)
However, Verzun teaches use of an unconditional anonymity protocol to prevent an eavesdropper from being able to determine who is sending and who is receiving any given communication. ([Verzun, para. 0418; para. 0413; para. 1028; and para. 1276] a data packet that passes through an SDNP cloud [an unconditional anonymity protocol] is scrambled or encrypted and junk may be added to the packet [i.e. in the manner taught by Upreti] to provide anonymous communications [to prevent an eavesdropper from being able to determine who is sending and who is receiving any given communication])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Shockley in view of Brown, Song, and Upreti with the teachings of Verzun to include use of an unconditional anonymity protocol to prevent an eavesdropper from being able to determine who is sending and who is receiving any given communication.  One of ordinary skill in the art would have been motivated to make this modification because such a system, for example allows clients to not give out contact and personal information to potentially hostile devices, agents, or cyber-pirate devices.  (Verzun, para. 1277)

As per claim 19, Shockley in view of Brown, Song, Upreti and Verzun teaches claim 15.  
Shockley also teaches performing a cross-domain translation to ensure that only the subset of the message which is of an appropriate classification may be transmitted to the recipient device.  ([Shockley, para. 0184] the storage server device [the security server] may be configured as a secondary level of security, optionally conforming that the particular recipient device is in fact authorized to receive the data [ensuring the subset of the message which is appropriate may be transmitted].  This may be based on network domains [a cross-domain translation].  In this way, data transferred between the sending computer and the recipient computer [data transfers across multiple domains] can be first directed to the security server for authorization and authentication, and then can be directed to the recipient computer for enhanced integrity, authentication, and authorization)

Claims 3-5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shockley in view of Brown, Song, Upreti and Verzun applied to claim 1 above and further in view of Chavis et al. (US Pub. 2004/0250140) (hereinafter “Chavis”).   

As per claim 3, Shockley in view of Brown, Song, Upreti and Verzun teaches claim 1.    
Shockley in view of Brown, Song, Upreti and Verzun does not clearly teach wherein the one or more certificates comprise one or more of a user certificate, a computer hardware certificate, a network certificate, and a location certificate.  
However, Chavis teaches wherein the one or more certificates comprise one or more of a user certificate, a computer hardware certificate, a network certificate, and a location certificate.  ([Chavis, para. 0033; para. 0034; para. 0038] a user ID certificate associated with the user’s identity, a hardware certificate associated with the hardware/system version of the sending device, and a location certificate based on the user’s geophysical location)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Shockley Brown, Song, Upreti and Verzun with the teachings of Chavis to include wherein the one or more certificates comprise one or more of a user certificate, a computer hardware certificate, a network certificate, and a location certificate.  One of ordinary skill in the art would have been motivated to make this modification because it is beneficial and a network environment is more secure when users identify themselves using a number of different technics including their personal id, their business affiliation, or their physical location.  These methods of identification allows the user’s identity to support a context within each session. (Chavis, para. 0002)

As per claim 4, Shockley in view of Brown, Song, Upreti and Verzun and further in view of Chavis teaches claim 3.    
Shockley in view of Brown, Song, Upreti and Verzun does not clearly teach wherein the location certificate is generated using one of passive geolocation and active geolocation.
([Chavis, para. 0033-0034; para. 0038] a certificate may include information provided by the sending device about where the workspace is statically placed [or physically located.]  A third party provider may provide the geolocation of the sender.)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Shockley and Brown with the teachings of Chavis to include wherein the location certificate is generated using one of passive geolocation and active geolocation.  One of ordinary skill in the art would have been motivated to make this modification because such a method of identification renders user identity stolen from physically secured locations as useless because the thief needs to use the identity from the secured location. (Chavis, para. 0002; para. 0048)

As per claim 5, Shockley in view of Brown, Song, Upreti and Verzun and further in view of Chavis teaches claim 4.    
Shockley does not clearly teach wherein active geolocation comprises trilateration of a geographic location based upon timing information determined based upon messages sent by the one or more processors to a plurality of trusted hosts.
However, Chavis teaches wherein active geolocation comprises trilateration of a geographic location based upon timing information determined based upon messages sent by the one or more processors to a plurality of trusted hosts.  ([Chavis, para. 0038;] a certificate may include information provided by a cell phone’s third party provider [a plurality of trusted hosts] according to cell phone triangulation information [cell phone triangulation being timing information determined based upon messages sent].  The information is attached without the user’s intervention and determines the user’s geophysical location.)
geographic location provided by a third party is another means of confirming/authenticating the identity of mobile users. (Chavis, para. 0002; para. 0048)

As per claim 12, the claim language is identical or substantially similar to that of claim 3. Therefore, it is rejected under the same rationale applied to claim 3.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shockley in view of Brown, Song, Upreti and Verzun as applied to claim 15 above, and further in view of Ashley et al. (Patent No. 9,967,236) (hereinafter “Ashley”).

As per claim 20, Shockley in view of Brown, Song, Upreti and Verzun teaches claim 15.    
Shockley does not teach monitoring data traffic on the untrusted network; and performing anomaly detection on the data traffic to detect one or more network threats.  
However, Ashley teaches monitor data traffic on the untrusted network; and ([Ashley, col. 10, ln. 4-12] Network traffic is monitored using firewall, gateway, or in-line monitoring techniques.)
performing anomaly detection on the data traffic to detect one or more network threats.  ([Ashley, col. 11, ln. 36-41] firewall policies can be applied to the monitored network including file-based, protocol-based, and other types/forms of signatures for detecting malware or suspicious behavior)
the firewall can be integrated into devices to protect networks from unauthorized access while permitting authorized communications to pass.  When, received the data can be later reconstituted. (Ashley, col. 1, ln. 6-17)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shockley in view of Brown, Song, Upreti and Verzun as applied to claim 1 above, and further in view of Marsyla (US Pub. 2016/0224979) (hereinafter “Marsyla”).

As per claim 21, Shockley in view of Brown, Song, Upretti, and Verzun teaches claim 1.  
Shockley in view of Brown, Song, Upreti and Verzun does not teach a central hub of the security server for storing a plurality of secret keys.
However, Marsyla teaches a central hub of the security server for storing a plurality of secret keys.  ([Para. 0036; Para. 0038] the issuing bank uses the Key Authority [a central hub] of the Key Decryption Server [a security server] to decrypt the encrypted message.  The Key Authority holds a plurality of secret keys [see para. 0042 – the Key Authority decrypts one key of a large number of pre-loaded keys])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Shockley, Brown, Song, Upreti and Verzun with the teachings of Marsyla to include a central hub of the security server for storing a plurality of secret keys.  One of ordinary skill in the art would have been motivated to make this modification including a central hub for storing the plurality of keys makes it impossible for messages encrypted by the keys to be decrypted or modified by anyone but a designated authority.  (Marsyla, para. 0025)
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  
Jones et al. (US Pub. 2019/0044916) discloses a protocol of adding noise packets so that eavesdroppers are unable to detect endpoints
Cooner (US Pub. 2021/0019429) discloses historical uses of one-time pads and adding noise to signal in order to keep communications secret similar to Verzun above
Imran, et al.; Anonymous Communication; Linkoping University, Dept. of Computer and Information Science, Information Security Project Report; 2007 discloses that using noise packets in between data packets prevents passive attacks by the adversary because statistical attacks to obtain identities of those in the peer network are possible by observing the stream of packets and inserting noise packets between message packets makes P5 invulnerable to such correlation attacks.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/Z.L./Examiner, Art Unit 2493                                                                                                                                                                                                        
/Jeremy S Duffield/Primary Examiner, Art Unit 2498